Citation Nr: 0908674	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-26 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and C.T.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1980 to January 2003.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in April 2006, by of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In June 2008, the Veteran testified at a hearing before the 
undersigned.  The transcript is in the record.

At the September 2007 hearing, the Veteran withdrew from his 
appeal the issue of service connection for a heart disorder, 
also claimed as Mobitz type II heart block.  Under 38 C.F.R. 
§ 20.204(b), the issue has been properly withdrawn, and is 
not before the Board.

Following the hearing, additional evidence was received in 
support of the Veteran's claim.  The Veteran waived the right 
to have the evidence initially considered by the RO.  38 
C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran essentially contends that although he was not 
diagnosed with obstructive sleep apnea in service, he 
experienced symptoms of sleep apnea in the form of loud 
snoring and periods of lack of breathing at night, and 
excessive daytime drowsiness due to his lack of restful 
sleep.

After service, private medical records show a diagnosis of, 
and treatment for sleep apnea as early as August 2005.  
At a personal hearing in June 2008, the Veteran and his wife 
testified that he was symptomatic for obstructive sleep apnea 
during service and he was currently being treated with a 
continuous airway pressure (CPAP) machine.  The Veteran's 
spouse indicated her awareness as of 1987- 1989 of the 
Veteran's problems with snoring and cessation of breathing 
while sleeping.  The Board acknowledges that the Veteran's 
wife is competent to testify as to what she has observed in 
this regard.  See, e.g., Washington v. Nicholson, 19 Vet App 
362 (2005), citing Layno v. Brown, 6 Vet. App. 465, 469-71 
(1994) (holding that lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the witness' personal knowledge). 

While the Veteran and his wife are not competent to provide 
an opinion on the diagnosis or etiology of sleep apnea, in 
light of the lay testimony offered, the Veteran's recent 
service and in view of the fact that the Veteran has not to 
date been afforded a VA medical examination in order to 
establish the date of onset of his sleep apnea, the Board 
finds that there is a duty to provide an examination that 
includes an opinion addressing the nexus question at hand.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all 
sources of treatment or evaluation he has 
received for sleep apnea.  With his 
cooperation (providing any releases 
necessary to secure records of the 
treatment) the RO should secure for the 
record copies of the complete records of 
all such treatment and evaluation from the 
sources identified.  If the RO is unable 
to secure any identified records of 
private treatment, the Veteran should be 
so notified, and advised that ultimately 
it is his responsibility to ensure that 
private treatment records are received.

2.  Schedule the Veteran for a VA medical 
examination for the purpose of determining 
the etiology and/or approximate onset date 
of his sleep apnea.  The claims folder 
should be furnished to the examiner for 
use in the study of this case and the 
report prepared as to the findings of such 
examination.  Following a review of the 
relevant medical evidence in the claims 
file, to include the service medical 
records; the clinical evaluation and any 
diagnostic studies or tests that are 
deemed necessary, the examiner is asked to 
provide a medical opinion as to the 
following:

Is it at least as likely as not (50 
percent or greater degree of probability) 
that the Veteran's sleep apnea originated 
during his period of active duty or is 
otherwise causally related to any incident 
of or finding recorded during service, 
including snoring and breathing difficulty 
while sleeping, beginning in 1987- 1989, 
as reported by the Veteran's spouse.  The 
examiner is asked to comment on the 
clinical significance of the sleep studies 
conducted in September 2005.  

As part of the discussion offered, and to 
the extent it is possible, the examiner 
should indicate the approximate year with 
respect to the date of onset of the 
Veteran's sleep apnea.

The examiner is advised that that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the claim; less likely 
weighs against the claim.

The examiner is also requested to provide 
a rationale for any opinion expressed.  If 
a conclusion cannot be reached without 
resort to speculation, the examiner should 
so indicate in the prepared examination 
report.

3.  After the above is completed, 
adjudicate the claim.  If the 
determination remains adverse to the 
Veteran, furnish the Veteran a 
supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT O'BRIEN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


